
	
		III
		110th CONGRESS
		2d Session
		S. RES. 643
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Smith (for himself
			 and Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			September 17, 2008
			Committee discharged; considered and agreed to with an
			 amended preamble
		
		RESOLUTION
		Calling for greater dialogue between the
		  Dalai Lama and the Government of China regarding rights for the people of
		  Tibet, and for other purposes.
	
	
		Whereas, on April 25, 2008, China’s official news agency
			 Xinhua expressed the willingness of the Government of China to meet with envoys
			 of the Dalai Lama;
		Whereas, on May 4, 2008, Special Envoy of His Holiness the
			 Dalai Lama Lodi Gyari and Envoy Kelsang Gyaltsen met with Chinese Executive
			 Vice Minister Zhu Weiqun and Executive Vice Minister Sithar for one day of
			 talks, in which the Government of China alleged that the Dalai Lama instigated
			 the March 2008 unrest in autonomous Tibetan areas of China, and was sabotaging
			 the Olympic Games;
		Whereas Hu Jintao, General Secretary of the Communist
			 Party of China, released a statement after this meeting saying that his
			 Government of China was committed to a serious dialogue with the
			 Dalai Lama;
		Whereas, at the United States-European Union (EU) Summit
			 on June 10, 2008, the United States and the European Union issued a joint
			 statement welcoming the decision by the Government of China to hold talks with
			 representatives of the Dalai Lama, and urged both parties to move
			 forward with a substantive, constructive and results-oriented dialogue at an
			 early date;
		Whereas the Envoys of His Holiness the Dalai Lama’s
			 Kelsang Gyaltsen and Lodi Gyari visited Beijing from June 30 to July 3, 2008,
			 to conduct the seventh round of the Tibetan-Chinese dialogue;
		Whereas, during these talks, the Government of China
			 issued a new set of demands, including that the Dalai Lama prove that he does
			 not support Tibetan independence or disruption of the Olympic Games in
			 Beijing;
		Whereas the Dalai Lama has stated multiple times he does
			 not favor the independence of Tibet and is instead seeking negotiations to
			 address the legitimate grievances of, and provide genuine autonomy for, the
			 Tibetan people within the People’s Republic of China, and is committed to
			 non-violence;
		Whereas the Dalai Lama has repeatedly and publicly
			 declared his support for the Olympic Games in China, as well as his intention
			 to attend the opening ceremony, if invited;
		Whereas, at the conclusion of the July round of talks,
			 officials of the Government of China did not accept a proposal by the
			 representatives of the Dalai Lama to agree to a joint statement supporting a
			 continuation of the dialogue process;
		Whereas Special Envoy Lodi Gyari said on July 5, 2008,
			 that the talks with the Government of China, called for by the international
			 community, were disappointing and difficult;
		Whereas, in contrast to the opinion of Special Envoy Lodi
			 Gyari, President George W. Bush said on July 6, 2008, that it looks like
			 there’s some progress, at least in the talks with the Dalai
			 Lama;
		Whereas officials of the Government of China subsequently
			 stated that the talks with the Dalai Lama’s envoys are only about the Dalai
			 Lama’s personal future, rather than about the future of Tibet;
		Whereas the Office of the Dalai Lama on July 17, 2008,
			 restated its position that the talks are about the future of 6,000,000
			 Tibetans in Tibet and not His Holiness the Dalai Lama;
		Whereas, on July 11, 2008, the European Parliament adopted
			 a resolution that welcomes the resumption of contacts, after the events
			 of March 2008 in Lhasa, between the representatives of the Dalai Lama and the
			 Chinese authorities and encourages the two parties to intensify
			 these contacts so as to establish the bases for mutual trust, without which it
			 will be impossible to arrive at a mutually acceptable political
			 solution; and
		Whereas China’s People's Armed Police troops have been
			 sent to monasteries in Tibetan areas to give monks relevant
			 information about the Olympics, and Chinese authorities have stepped up
			 patriotic education campaigns designed to conform the religious
			 practices of Tibetan Buddhists to Communist Party rules, including forcing
			 monks and nuns to denounce the Dalai Lama: Now, therefore, be it
		
	
		That the Senate—
			(1)urges the Dalai
			 Lama or his representatives and the Government of the People’s Republic of
			 China to begin earnest negotiations, without preconditions, to provide for a
			 mutually agreeable solution that addresses the legitimate grievances of, and
			 provides genuine autonomy for, the Tibetan people;
			(2)urges that the
			 talks in October 2008 between the Government of China and the Dalai Lama should
			 focus on the welfare, cultural, political, and religious autonomy of the
			 Tibetan people, and not on the person of the Dalai Lama;
			(3)affirms that the
			 human rights of Tibetans and their right to practice religion free of
			 government regulation is not an internal matter of any one country;
			(4)urges the
			 President to take a more personal and engaged interest in the successful
			 conclusion of these negotiations, both unilaterally and in coordination with
			 United States allies; and
			(5)calls on the
			 United States Government to press the Government of China—
				(A)to respect
			 freedom of speech and freedom of association, as required by international law
			 and as enshrined in the Constitution of China and to release those who have
			 committed no crime other than peaceful protest; and
				(B)to end the
			 patriotic education campaign against lay and clerical Tibetans
			 and allow Tibetans to practice their religion freely.
				
